                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02782-MEH

TODD GROSE,

       Plaintiff/Counter Defendant,

v.

Q3 CONTRACTING,

       Defendant/Counter Claimant.


                                       MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on August 5, 2019.

        Plaintiff’s Motion to Quash [Defendant’s] Subpoena and Protective Order [filed August 2,
2019; ECF 20] is denied without prejudice for Plaintiff’s failure to comply with the paragraph 8.d.
of the governing Scheduling Order. ECF 15. Plaintiff shall address an email, copied to all parties,
to hegarty_chambers@cod.uscourts.gov asking to schedule a conference with this Court regarding
the issues raised in the motion.
